Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Wayne W. Rupert on 04/15/2021.
The application has been amended as follows: 


Claims:
Replace claim 21 as below:
--21. A method comprising:
ejecting the composition from a piezo printing head and onto a substrate, wherein the composition comprises 

(b)(i) at least one pigment or (b)(ii) at least one additive selected from aluminum oxide, ceramic microspheres, recycled ground glass, or calcium carbonate, wherein the composition is substantially free of any organic solvent; and 
heating the composition bearing substrate thereby curing the composition, 
wherein the substrate comprises a material selected from glass, ceramic, textile, polymeric, metal, wood, or a combination thereof.--

Replace Claim 29 as below:
--29. A method comprising: 
digital printing a heat curable aqueous composition onto a substrate, wherein the composition comprises: 
(a) 10 to 75 wt% of at least one water soluble synthetic alkali metal silicate, based on the total weight of the aqueous composition; and 
(b)(i) at least one pigment or (b)(ii) at least one additive selected from aluminum oxide, ceramic microspheres, recycled ground glass, or calcium carbonate; wherein the composition is substantially free of any organic solvent; and 
heating the composition bearing substrate thereby curing the composition, 
wherein the substrate comprises a material selected from glass, ceramic, textile, polymeric, metal, wood, or a combination thereof.--




--30. A method comprising: 
ejecting a composition from a piezo printing head and onto a substrate, wherein the composition comprises 
(a) 10 to 75 wt% of at least one water soluble synthetic alkali metal silicate, based on the total weight of the aqueous composition; and 
(b)(i) at least one pigment or (b)(ii) at least one additive selected from aluminum oxide, ceramic microspheres, recycled ground glass, or calcium carbonate; wherein the composition is substantially free of any organic solvent; and
heating the composition bearing substrate thereby curing the composition, 
wherein the substrate comprises a material selected from glass, ceramic, textile, polymeric, metal, wood, or a combination thereof.--

Abstract:
Replace the Abstract below:
-- A method including digital printing a heat curable aqueous composition onto a substrate, wherein the composition includes: (a) at least one water soluble synthetic alkali metal silicate; and (b)(i) at least one pigment or (b)(ii) at least one additive selected from aluminum oxide, ceramic microspheres, recycled ground glass, or calcium carbonate; wherein the composition is substantially free of any organic solvent; and heating the composition bearing substrate thereby curing the composition, and wherein the substrate includes a material selected from glass, ceramic, textile, polymeric, metal, wood, or a combination thereof.--


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853